DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 8, 17 and 20 are amended
Claims 12 and 13 are cancelled
Claims 21 and 22 are added
Claims 1 – 11, 14 - 22 are currently pending and have been examined.

Response to Arguments
The amendments address the allowable subject matter in claim 8, as discussed in the applicant initiated interview on Feb 16th 2021.
 
Reasons for Allowance
Claims 1 – 11, 14 - 22 are allowed.
Subject Matter Eligibility
The claims of the present invention recite a system, method and article of manufacture for determining a normalized popularity score and thus the claims are directed to a process and/or a machine.
The claim limitations are directed to an abstract idea under step 2A of the eligibility analysis. The examiner states that claims are directed to determining a normalized popularity score by analyzing records of charges associated with quotient of an average transaction count over a maximum transaction count.
Based on the latest applicants amendment from the elements of claim 8, the following elements “storing, by the computing device, data sets of a list of the merchants in a database as ungrouped data 
Thus the examiner states that the claims are directed to integrate into a practical application that requires an additional element in the claim to apply, reply on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception under step 2a prong 2. Hence the claims are patent eligible under 35 USC § 101.

Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determines determining a normalized popularity score by analyzing records of charges associated with quotient of an average transaction count over a maximum transaction count.

The closest prior art of record is US Patent 9301866 B1 – NG et al.; US PG Pubs 20080154664 – KUO et al; US PG Pubs 20090030779 – TOLLINGER et al.; Deshpande, Mukund, “Item based top N recommendation algorithms” University of Minnesota page 148 (https://dl.acm.org/doi/pdf/10.1145/963770.963776) (11/23/2006) as DESHPANDE
NG discloses of analyzing transaction data based on statistics and normalized data.
KUO discloses of a score based on average and maximum. 
TOLLINGER discloses of adjusting values based on a score ranked list of merchants.
DESHPANDE disclose of determining recommendations based upon normalized data.
The prior art of records teaches concepts of the invention as claimed however the combination of 

As per Independent claims 1, 17 and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:
“ A method comprising: determining, by a computing device, a normalized popularity score for one or more of merchants by analyzing a plurality of records of charges (ROCs) associated with the one or more merchants, each ROC comprising a data set within a data entry of a data structure hosted by a provider associated with the computing device, each data set comprising information indicating a transaction with a point-of-sale (POS) device of a merchant, wherein the normalized popularity score is a quotient of an average transaction count over a maximum transaction count, wherein the normalized popularity score normalizes a popularity score among merchants with a larger number of transactions and merchants with a smaller number of transactions, and wherein a higher normalized popularity score represents a higher probability that the merchants will reach maximum capacity on any day; storing, by the computing device, data sets of a list of the merchants in a database as ungrouped data elements via a fixed memory offset; partitioning, by the computing device and using a key field, the database according to a class of objects defined by the key field; linking, by the computing device, data tables based on a type of data in the key field; obtaining, by the computing device, the list of the merchants from the database; 2 generating, by the computing device, a list data structure corresponding to [[a]] the list of merchants, the list comprising data indicating an initial ranking of the merchants based on the normalized popularity score such that a merchant with the higher normalized popularity score is initially ranked within the list data structure above a merchant with a lower normalized popularity score; receiving, by the computing device from a merchant client device associated with one of the merchants, merchant criteria indicating a predetermined distance; detecting, by the computing device, location information comprising global positioning system (GPS) information associated with a mobile communications device of a consumer; analyzing, via the computing device, the list data structure based on the location information and the predetermined distance, and based on said analysis, determining that the one of the merchants from the list is currently outside the predetermined distance from the location of the mobile communications device of the consumer; modifying, by the computing device, the list data structure based on said determination, said modification comprising removing data from the list data structure associated with the merchant that was determined to be currently outside the predetermined distance from the mobile communications device of the consumer, said modification further comprising re-structuring the list data structure by re- ranking merchants within the list data structure based on the removal of the merchant data from the data structure; and automatically generating, by the computing device, a user interface (UI) based on the modified list data structure, the UI comprising functionality for displaying the re-ranked list in accordance with the detected GPS information of the mobile device of the consumer.”
Claims 2 – 11, 14 – 16, 18 – 19 and 21 - 22 depend upon independent claims 1, 17 and 20, incorporate all the limitations of claims 1, 17 and 20 are allowable for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 11, 14 - 22 are allowed

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. H. T./
Examiner, Art Unit 3681

 /ABHISHEK VYAS/ Supervisory Patent Examiner, Art Unit 3621